Citation Nr: 1506185	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  The record indicates that he died in November 2001.  The appellant is the Veteran's surviving spouse.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was remanded by the Board in November 2013 to obtain the Veteran's claims folder and a marriage certificate and associate them with the education folder.

In August 2013, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Because it is reasonable to conclude that the Veteran's service-connected bipolar disorder had rendered the Veteran permanently and totally disabled at the time of his death, his surviving spouse meets the basic eligibility requirements for Chapter 35 DEA benefits.


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the criteria for the appellant's eligibility to DEA benefits pursuant to Chapter 35 are met.  38 U.S.C.A. §§ 3501, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.807, 21.3020, 21.3021 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has contended, including at her August 2013 travel board hearing, that DEA benefits are warranted because the Veteran was assigned a 100 percent rating for a bipolar disability and was permanently and totally disabled from his service-connected psychiatric disorder at his death.

With regards to Chapter 35 education benefits, the provisions of the Veterans Claims Assistance Act (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. § 3.159(d)(3); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist as to the Chapter 35 benefits claim.

In any event, as the Board is granting the Chapter 35 claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because any such error is, at best, harmless.  See 38 C.F.R. § 20.1102.

DEA is provided for the purpose of educating a child, spouse, or surviving spouse of a Veteran whose education would otherwise be impeded or interrupted by the disability or death of a parent from a disease or injury incurred or aggravated in active service.  A surviving spouse of a Veteran is eligible to receive DEA if the Veteran who died of a service-connected disability or died while totally and permanently disabled from a service-connected disability.  38 U.S.C.A. §§ 3501; 3510. 

The term "total disability permanent in nature" for the purpose of DEA benefits means any disability rated total for the purposes of disability compensation which is based on an impairment reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 3501(a)(8) ; 38 C.F.R. § 3.340.

Because the Board was provided only the educational folder in this case, the case was remanded by the Board in November 2013 to obtain the Veteran's claims folder and to obtain a copy of the appellant's marriage certificate.  While the appellant's marriage certificate to the Veteran has been added to the record, the Veteran's claims folder was not provided.  However, the Board finds that there is now sufficient relevant evidence on file to conclude that it is at least as likely as not that the Veteran's service-connected bipolar disorder was severe enough at the time of his death to result in permanent and total disability.  

The evidence on file indicates that the Veteran was assigned a 100 percent rating for his bipolar disorder beginning in May 1996, which means that it had been in effect for more than five years at the time of his death.  He died of acute intoxication due to the combined effects of opiates, cocaine, and chlordiazepoxide, which is an antianxiety agent, due to substance abuse.  As the Veteran had been assigned a 100 percent rating for his bipolar disability for five years prior to his death, it is reasonable to assume in this case that it would have continued throughout his life.  Moreover, because the cause of death included an antianxiety agent that was most likely prescribed for his bipolar disorder and because it would be reasonable to conclude that at least some of the Veteran's substance abuse problems were related to his bipolar disorder, it would be reasonable to conclude that the Veteran's bipolar disorder also rendered him totally disabled prior to his death.

By extending the benefit of the doubt to the appellant, as required by law, the Board finds that the appellant/surviving spouse meets the basic eligibility requirements for Chapter 35 DEA benefits..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
ORDER

The appellant is eligible for DEA benefits under Chapter 35, Title 38, United States Code.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


